DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/14/2022 has been entered.  Claim 12 has been canceled.  Applicant’s amendment and corresponding arguments, see Pages 07-09, with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 13 are allowable for requiring in a method:
“…A method of making a printed circuit board comprising a ceramic and polymer composite comprising: 
…wherein the printed circuit board has a frequency dielectric constant of from 2.4 to 6.7 at 10 GHz.”
The closest prior art of record, Sato (US 4,882,455), discloses making a ceramic and polymer composite (ceramic composite body in 11 Figures 1-4) comprising: contacting a surface of a porous ceramic sheet (col. 4, lines 59-68, col. 5, lines 5-10) and a curable polymer (col. 4, lines 7-12, resin to be filled in the permeable pores of the porous ceramic sintered body; col. 8, lines 1-2, shaped into a sheet…through a doctor blade process).  The porous ceramic sheet has a porosity ranging from 10-70 volume % (col. 3, lines 29-38), which implies a solid volume of the sintered porous ceramic overlaps the range of from 50 to 85 vol % and further the porosity range overlaps the range recited of from 50 to 15 vol %.  Furthermore, Sato discloses tape casting the ceramic slurry to form a ceramic green tape (col. 7, line 60 – col 8. Line 4,  AL2O3…SiO2….the resulting mixture was mixed in a ball mill…and shaped into a sheet…through a doctor blade process); firing the green tape (col. 8, line 5), impregnating the fired tape with a curable polymer (col. 8, lines 10-11, the sintered body was impregnated with the epoxy resin); and thereafter curing to form the ceramic and polymer composite (col. 8, lines 11-12, in the same manner as Example 1; e.g. subjected to hardening treatment at a temperature of about 150°C to obtain a composite body).  However, Sato neither teaches nor suggests said composite has a frequency dielectric constant of from 2.4 to 6.7 at 10 GHz.
	Applicant argues, see Pages 07-09, that although the ceramic and polymer composites disclosed by Sato and the present invention are similar, any similarities would not amount to a composite having a frequency dielectric constant recited above.  Applicant notes such properties of the ceramic and polymer composite, specifically the frequency dielectric constant, are adjusted by selecting different mixtures of polymers and ceramic materials (paragraph 0073, 0075 of the instant Specification).  Applicant contends that while Sato discloses a various range of ceramic materials (col. 3, lines 4-7) and a various range of polymer resins (col. 4, lines 7-13), Sato neither teaches nor suggests selecting a specific ceramic material and polymer, the combination resulting in a frequency dielectric constant between 2.4 to 6.7 at 10 GHz; Examiner agrees.  While Sato discloses producing the composite by a substantially identical process (e.g. tape casting), said composite is not substantially identical to the claimed invention.  As shown in Table 3, Sato discloses composite articles having thermal expansion coefficients ranging from 4.0 x 10-6  to 7.2 x10-6, which are significantly lower than those disclosed in the current application (paragraph 0039 of the instant Specification).  Hence, it would be improper to presume the composites disclosed by Sato would inherently possess frequency dielectric constants between 2.4 to 6.7 at 10 GHz.  As disclosed in the current application, frequency dielectric constants in said range provides printed circuit boards improved durability while retaining dielectric performance (paragraph 0020 of the instant Specification).
Claims 2-11 and 14-20 are allowable at least for depending on claims 1 and 13, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        6/16/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715